Citation Nr: 0004167	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  92-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1991 and later RO rating decisions that denied 
service connection for a temporal lobe tumor and increased 
the evaluation for PTSD from 10 to 30 percent.  In August 
1992, the Board remanded the case to the RO for additional 
development.

A July 1997 Board decision denied service connection for left 
temporal lobe anaplastic astrocytoma and remanded the issue 
of entitlement to an increased evaluation for PTSD to the RO 
for additional development.  In October 1998, the Board again 
remanded the issue of entitlement to an increased evaluation 
for PTSD to the RO for additional action.



FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by a flat 
affect, depression, and occasional irritability and 
nightmares of experiences in Vietnam that produce 
considerable social and industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity.

2.  PTSD symptoms, such as suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic attacks affecting his ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships that produce severe social 
and industrial impairment or occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood are not found.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
PTSD are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996, and 4.130, Code 9411, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1965 to August 
1969.  He had many years of service with the United States 
Army Reserve.

A March 1983 RO rating decision granted service connection 
for PTSD and assigned a 10 percent rating for this condition, 
effective from December 1982.  This evaluation remained 
unchanged until a February 1998 RO rating decision increased 
it to 30 percent, effective from March 1990.

VA, service department, and private medical records show that 
the veteran was seen and evaluated for various conditions in 
the 1980's and 1990's.  The more salient medical reports with 
regard to the veteran's claim for an increased evaluation for 
PTSD are discussed in the following paragraphs.

The veteran underwent a VA psychiatric examination in August 
1990.  The examiner concluded that there was no evidence of 
problems during this interview, but noted that the veteran 
had symptoms of irritability and instability that he related 
to his tour of duty in Vietnam with nightmares concerning 
experiences in Vietnam.

A service department report of the veteran's medical board 
evaluation in November 1992 shows that he was found medically 
unfit for further service in the United States Army Reserve 
due to a left temporal lobe lesion, PTSD, and hypertension.

The veteran underwent psychological testing at a VA medical 
facility in October 1993.  His overall performance on a 
battery of tests was consistent with a lesion with primary 
involvement of the left temporal lobe.  It was noted that he 
had a history of PTSD and that current test data was 
consistent with this disorder that was mild to moderate at 
the time of the psychological testing.

A private medical report dated in February 1994 shows that 
the veteran had various medical conditions.  The diagnoses 
were left temporal lobe mass, seizure disorder secondary to 
the left temporal lobe mass, organic brain syndrome probably 
secondary to the left temporal lobe mass, hypertension, and 
depression with recent suicidal ideation.

The veteran underwent a VA psychiatric examination in March 
1994.  He was alert, and cooperative and well oriented.  He 
had a blunted affective appearance.  He denied ever having 
had perceptual disturbances, specifically no visual or 
auditory hallucinations, no delusions, obsessions, 
compulsions, preoccupations or phobias.  He had poor impulse 
control recently, probably due to his left temporal lesion.  
He also had difficulty with judgment and memory.  The Axis I 
diagnosis was PTSD.  The global assessment of functioning 
(GAF) was 50.

Medical literature was received in 1995 concerning the 
symptoms of PTSD.  This literature notes that depression is 
often a symptom of PTSD.

The veteran underwent a VA psychological evaluation in March 
1997.  It was concluded that the veteran had undergone a 
significant decline in several cognitive abilities compared 
to presumed previous levels.  His profile was consistent with 
his known tumor site and subsequent surgery in 1995.  
Depression was also present to a level that deserved 
continued pharmacologic treatment.  His judgment had probably 
declined from previous levels, but he was still capable of 
some abstract thought.  

In November 1997, the veteran underwent a VA psychiatric 
examination.  He appeared friendly and cooperative.  Memory 
loss was significant.  His affect appeared flat.  His mood 
was depressed.  It was noted that he could not establish or 
maintain effective social and occupational relationships due 
to his PTSD.  The Axis I diagnosis was PTSD.  On Axis III, it 
was noted that the veteran had memory loss from recent 
operation (VA medical records show that he underwent left 
temporal craniotomy and resection of left temporal lobe tumor 
in 1995).  The GAF was 55 or moderate social and occupational 
impairment due to PTSD.  An addendum to the report of this 
examination dated in November 1998 notes the examiner's 
conclusion that the veteran has a GAF score of 55 indicative 
of PTSD that produces moderate difficulty establishing and 
maintaining effective social and occupational relationships 
rather than not being able to establish and maintain 
effective social and occupational relationships as previously 
reported.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

A longitudinal review of the evidence reveals that the 
veteran has judgment and memory problems that are due to his 
non-service-connected left temporal lobe anaplastic 
astrocytoma.  The psychiatric symptoms due to a non-service-
connected disability may not be considered in the evaluation 
of his service-connected PTSD.  38 C.F.R. § 4.14.  The 
evidence does not specifically attribute the veteran's other 
psychiatric symptoms to a disability other than PTSD, and the 
Board will consider these psychiatric symptoms as 
manifestations of this disorder.

The report of the veteran's VA psychiatric examination in 
August 1990 indicates the presence of irritability and 
nightmares of Vietnam experiences due to PTSD and the veteran 
was found to have depression with recent suicidal ideation in 
the February 1994 private medical report.  At a VA 
psychiatric examination he was found to have PTSD and a GAF 
score of 50.  Significant depression was found on VA 
psychological evaluation in March 1997, and depression and a 
flattened affect were found on VA psychiatric examination in 
November 1997.  The GAF score at the November 1997 
psychiatric examination was 55.

A GAF of 55 is indicative of moderate difficulty in social or 
occupational functioning under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third or Fourth Edition (DSM III or DSM 
IV) that is to be used in the evaluation of the veteran's 
PTSD.  The Court defines GAF and cites to the DSM-IV in 
Richard v. Brown, 9 Vet. App. 93, 97 (1997).  38 C.F.R. 
§ 4.125, effective prior to or as of November 7, 1996.  A GAF 
score of 50 is indicative of serious impairment in social or 
occupational functioning.

After consideration of all the evidence, the Board finds that 
the veteran's PTSD is manifested primarily by a flat affect, 
depression, and occasional irritability and nightmares of 
experiences in Vietnam that produce considerable social and 
industrial impairment or occupational and social impairment 
with reduced reliability and productivity.  While recent 
suicidal ideation was noted in the February 1994 private 
medical report, the overall medical evidence does not show 
that suicidal ideation is a current manifestation of the 
PTSD.  Nor does the evidence show PTSD symptoms, such as 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic attacks affecting his ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships that produce severe social 
and industrial impairment or occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood.

Hence, the Board finds that the evidence supports granting an 
increased evaluation of 50 percent for the veteran's PTSD 
under the criteria of diagnostic code 9411, effective prior 
to or as of November 7, 1996.  The preponderance of the 
evidence is against the assignment of a rating in excess of 
50 percent for this disorder under the same criteria.  Since 
the preponderance of the evidence is against the assignment 
of a rating in excess of 50 percent for PTSD, the benefit of 
the doubt doctrine is not for application with regard to this 
matter.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation of 50 percent is granted for PTSD, 
subject to the regulations applicable to the payment of 
monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

